IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


REALTY ENTERPRISES, LLC AND                 :   No. 350 MAL 2019
STEPHEN SUDHOP,                             :
                                            :
                   Petitioners              :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
             v.                             :
                                            :
                                            :
MARPLE TOWNSHIP,                            :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.